DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “patterning the conductive routinq laver and the bondinq laver to form the conductive bondinq structure”. The underlined portion lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 9-10, 31-34, 36-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,564,076 (Huang).

Re claim 1, Huang teaches a method forming a micro-electromechanical system (MEMS) package, comprising: 
forming one or more depressions within a capping substrate (handle layer 101); 
bonding a back-side of a MEMS substrate (MEMS device layer 104) to the capping substrate after forming the one or more depressions, so that the one or more depressions define one or more cavities (cavities 112) between the capping substrate and the MEMS substrate (Fig. 2A); 
selectively etching a front-side of the MEMS substrate to form one or more trenches (vias 106) extending through the MEMS substrate (Fig. 2B); 
forming one or more polysilicon vias (conductive material 105 in trenches 106) within the one or more trenches (Fig.2C); 
selectively etching the front-side of the MEMS substrate to form a protrusion extending outward from a recessed surface of the MEMS substrate (Fig. 2B the etching of the trenches forms a protruding middle portion 104 which extends outward from the recessed trenches 106); 
forming a conductive routing layer (conductive layer 105) over the protrusion and contacting the one or more polysilicon vias (a portion of 105 fills 106 forming the polysilicon vias and the portion of 105 which extends above and laterally is the conductive routing layer portion of the conductive bonding structure); 

patterning the conductive routinq laver and the bondinq laver to form the conductive bondinq structure (standoffs 121) on the MEMS substrate and on the one or more polysilicon vias (Fig. 2D); and 
bonding the MEMS substrate to a substrate (base substrate 102) having one or more semiconductor devices by way of the conductive bonding structure (Fig. 1 Col. 3 lines 5-11).

    PNG
    media_image1.png
    165
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    403
    media_image2.png
    Greyscale


Re claim 2, Huang teaches further comprising: forming a dielectric layer (thin dielectric film 103) on the capping substrate prior to bonding the back-side of the MEMS substrate to the capping substrate, wherein the dielectric layer is disposed directly between the 

Re claim 3, Huang teaches wherein sidewalls of the one or more polysilicon vias contact sidewalls of the dielectric layer (Fig. 2E).

Re claim 4, Huang teaches wherein the one or more polysilicon vias continuously extend past upper and lower surfaces of the dielectric layer (Fig. 2E).

Re claim 9, Huang teaches wherein forming the one or more polysilicon vias comprises: 
depositing polysilicon within the one or more trenches and over the front-side of the MEMS substrate; and 
removing the polysilicon from the front-side of the MEMS substrate (Figs. 2C-2D).

Re claim 10, Huang teaches further comprising: 
selectively etching the polysilicon and the front-side of the substrate to define the one or more polysilicon vias (Fig. 2D) and to further form sidewalls of the MEMS substrate that define the protrusion (Fig. 2E).  

Re claim 31, Huang teaches wherein the MEMS substrate separates the conductive bonding structure from the capping substrate (Fig. 1).

Re claim 32, Huang teaches wherein the one or more depressions extend into the capping substrate to a greater depth than the one or more trenches (Fig. 1).

Re claim 33, Huang teaches wherein the one or more polysilicon vias respectively and continuously extend from a bottom surface contacting the conductive bonding structure to a top surface contacting the capping substrate (see annotated Fig. 2E).

    PNG
    media_image1.png
    165
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    403
    media_image2.png
    Greyscale

Re claim 34, Huang teaches a method forming a micro-electromechanical system (MEMS) package, comprising: 
forming one or more depressions within a capping substrate (handle layer 101); 
bonding a back-side of a MEMS substrate (MEMS device layer 104) to the capping substrate after forming the one or more depressions, so that the one or more 
selectively etching a front-side of the MEMS substrate to form one or more trenches (vias 106) extending through the MEMS substrate (Fig. 2B); 
forming one or more polysilicon vias (conductive material 105 in trenches 106) within the one or more trenches (Fig.2C); 
forming a conductive bonding structure (standoffs 121) on the MEMS substrate and on the one or more polysilicon vias, wherein the MEMS substrate is between the conductive bonding structure and the capping substrate (Fig. 2D); and 
bonding the MEMS substrate to a substrate (base substrate 102) having one or more semiconductor devices by way of the conductive bonding structure (Fig. 1 Col. 3 lines 5-11).

    PNG
    media_image1.png
    165
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    403
    media_image2.png
    Greyscale


Re claim 36, Huang teaches wherein the one or more or more polysilicon vias have a horizontally extending surface that contacts the capping substrate along an interface that is laterally separated from the one or more depressions by the capping substrate (Fig. 1).

Re claim 37, Huang teaches wherein the conductive bonding structure is arranged along a horizontally extending surface and along sidewalls of the MEMS substrate (see annotated Fig. 2E).

    PNG
    media_image2.png
    165
    403
    media_image2.png
    Greyscale

Re claim 38, Huang teaches a method forming a micro-electromechanical system (MEMS) package, comprising: 
forming one or more depressions within a capping substrate (handle layer 101); 
bonding a back-side of a MEMS substrate (MEMS device layer 104) to the capping substrate after forming the one or more depressions, so that the one or more depressions define one or more cavities (cavities 112) between the capping substrate and the MEMS substrate (Fig. 2A); 
selectively etching a front-side of the MEMS substrate to form one or more trenches (vias 106) extending through the MEMS substrate and into the capping 
forming one or more polysilicon vias (conductive material 105 in trenches 106) within the one or more trenches (Fig.2C); 
forming a conductive bonding structure (standoffs 121) on the MEMS substrate and on the one or more polysilicon vias (Fig. 2D); and 
bonding the MEMS substrate to a substrate (base substrate 102) having one or more semiconductor devices by way of the conductive bonding structure (Fig. 1 Col. 3 lines 5-11).

Re claim 39, Huang teaches wherein the conductive bonding structure comprises a first upper surface facing away from the MEMS substrate and a second upper surface facing away from the MEMS substrate (see annotated Fig. 2E).
 
    PNG
    media_image3.png
    265
    405
    media_image3.png
    Greyscale

Re claim 40, Huang teaches wherein the one or more depressions are arranged within a first side of the capping substrate; and wherein the one or more polysilicon vias are separated from a second side of the capping substrate by a first distance that is larger 

Re claim 41, Huang teaches further comprising: 
depositing a conductive material (conductive layer 105 and germanium 109) on the MEMS substrate (Fig. 2C); 
patterning the MEMs substrate after depositing the conductive material (Fig. 2E); and 
patterning the conductive material to define the conductive bonding structure (Fig. 2D).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,564,076 (Huang) as evidenced by US 2013/0168852 (Liang).

Re claims 6 and 7, Huang teaches the method of claim 1, but Huang does not explicitly teach wherein the one or more polysilicon vias respectively comprise one or more interior surfaces defining a void completely surrounded by a respective one of the one or more polysilicon vias (claim 6); nor wherein a top of the void is arranged along a first horizontal plane intersecting sidewalls of the MEMS substrate and a bottom of the void is arranged along a second horizontal plane intersecting the sidewalls of the MEMS substrate, the first horizontal plane and the second horizontal plane parallel to the front-side of the MEMS substrate (claim 7).



Liang teaches that air gaps in the via is an inherent result of the conductive via trench refill process (Figs. 2A-2D [0036]). As seen in Liu Figs. 2b-2d there is sufficient conductive material to facilitate electrical conduction through the via. 

Allowable Subject Matter
Claims 8 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the claims are new and thus the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 5 was objected to as being allowable in the Non-final action mailed 6/4/2020. Applicant did not roll up all objected limitations from claim 5 into claim 1 of the present claim set. The previous claim 5 required that the bonding layer be eutectic. This 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812